DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a user identification in revision histories of a plurality of candidate latest version of a first document associated with a highest seniority level is determined and a candidate version among the plurality of candidate latest versions of the first document is selected as a selected version based on revision history of the candidate version including user identification with a highest seniority level among revision histories of a plurality of candidate latest versions (i.e., applying a first approach among a plurality of possible approaches for selecting one candidate version among the plurality of candidate latest versions of the first document as a selected version, wherein the first approach includes: based on (i) the pre-determined seniority value for each user and (ii) the revision history of each candidate latest version, determining that a user identification in the revision histories of the plurality of candidate latest version is associated with a highest seniority level; and selecting the one candidate version as the selected version based on the revision history of the one candidate version including the user identification with the highest seniority level among the revision histories of the plurality of candidate latest versions) as recited in claims 17, 27 & 39. Thus, claims 17, 27 & 39 are allowed. Dependent claims 18-19, 21-25, 28-29, 31-35 & 37-38 are allowed at least by virtue of their dependencies from claims 17 & 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        January 3, 2022